
	
		III
		112th CONGRESS
		1st Session
		S. RES. 141
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mr. Conrad (for himself
			 and Mr. Hoeven) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			June 20 (legislative
			 day, June 16), 2011
			Committee discharged; considered, amended, and agreed to
			 with an amended preamble
		
		RESOLUTION
		Recognizing the efforts and accomplishments
		  of the GOD'S CHILD Project and congratulating the GOD'S CHILD Project on its
		  20th anniversary.
	
	
		Whereas international educator, human rights leader, and
			 native of the State of North Dakota Patrick Atkinson, deeply concerned about
			 the plight of poor and exploited children around the globe, established the
			 nonprofit GOD’S CHILD Project in 1991 with the mission of breaking the bitter
			 chains of poverty through education and information;
		Whereas the GOD’S CHILD Project has a global presence,
			 serving the most vulnerable women and children on 3 continents, with operations
			 in El Salvador, Guatemala, India, Malawi, and the United States;
		Whereas the international GOD’S CHILD Project, true to its
			 roots, maintains its global headquarters in Bismarck, North Dakota;
		Whereas more than 5,000 orphaned, abandoned, and
			 impoverished children and nearly 8,700 widowed, abandoned, and single mothers
			 and their dependents receive care from, and are educated by, the GOD’S CHILD
			 Project;
		Whereas since the GOD'S CHILD Project was founded, more
			 than 18,000 parentless children and thousands more women have been given hope
			 by the GOD'S CHILD Project;
		Whereas the GOD'S CHILD Project, taking a comprehensive
			 view of helping the destitute and exploited break free from poverty and
			 oppression, operates schools, a family clinic, social work department,
			 psychology clinic, domestic violence program, legal aid department, and a
			 center for malnourished children;
		Whereas in response to the transnational problem of human
			 trafficking, the GOD’S CHILD Project established the Institute for Trafficked,
			 Exploited, and Missing Persons in 2001 to address the issues of human
			 trafficking and exploitation, which are particularly severe in Central
			 America;
		Whereas the GOD’S CHILD Project is often 1 of the first
			 organizations to respond to devastating natural disasters, including Tropical
			 Storm Agatha, which ravaged Central America in 2010, taking nearly 180 lives
			 and destroying the homes of thousands;
		Whereas each year, approximately 2,500 volunteers and 45
			 homebuilding groups from around the world join with the GOD'S CHILD Project
			 staff to compassionately serve their brothers and sisters in need; and
		Whereas the GOD'S CHILD Project has received numerous
			 accolades recognizing its service to the poor from United States and foreign
			 organizations, including the Guatemalan Congressional Medal of Honor,
			 Guatemala's Goodwill Ambassador For Peace, and the 2010 Humanitarian Award from
			 the Bismarck City Human Rights Commission: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 GOD'S CHILD Project on its 20th anniversary;
			(2)commends the
			 GOD'S CHILD Project for its charitable service to the poor and its efforts to
			 help thousands break the bonds of poverty and exploitation; and
			(3)recognizes those
			 individuals who have served impoverished children and women throughout the
			 world under the auspices of the GOD'S CHILD Project, including the volunteers
			 and staff of the GOD'S CHILD Project.
			
